         Case 1:20-cv-06539-JMF Document 134 Filed 10/29/20 Page 1 of 1




                       THE LAW OFFICES OF JOHN F. BAUGHMAN, PLLC
                                         299 Broadway – Suite 203
                                           New York, NY 10007

                                                                  October 23, 2020
Via ECF                                    In light of Symphony's response, see ECF No. 132, the request to seal is DENIED.
The Honorable Jesse M. Furman              Citibank is cautioned that future failures to provide Defendants with a meaningful
United States District Court               opportunity to review proposed sealing or redactions, or to actually confer when
Southern District of New York              required by the Court's rules, may result in sanctions. The Clerk of Court is directed
40 Foley Square                            to terminate ECF No. 124 and to convert ECF No. 126 to public view with no
New York, NY 10007                         restrictions on access. SO ORDERED.
                       Citibank, N.A. v. Brigade Capital Manager, LP, et al.
                                    No. 1-20-cv-06539 (JMF)
Dear Judge Furman:                                                                                          October 29, 2020

Pursuant to Sections 7(C)(iii) of Your Honor’s Individual Rules and Practices in Civil Cases (the
“Individual Rules”), Plaintiff Citibank, N.A. (“Citibank”) respectfully moves to redact portions of
the deposition transcripts appended as Exhibits C and D to Citibank’s motion to compel (filed
contemporaneously herewith), and to redact deposition testimony quoted in that motion.

These transcripts need to be redacted because (i) the fact discovery deadline in this case is today,
(ii) the transcripts are automatically designated “Highly Confidential” under the protective order
for 5 business days after receipt of the final transcript unless the parties agree otherwise (see Dkt.
81 at 3(B)), and Citibank did not receive these transcripts until Monday, October 19, nor have
Defendants made confidentiality designations for any portion of these transcripts, and (iii)
Defendants have not consented to the public filing of these transcripts.

As further required by Your Honor’s Individual Rules, we have notified the defendants that they
must file, within three days, a letter explaining the need to seal or redact Citibank’s motion and
Exhibits C and D thereto.

We are available to discuss this further at Your Honor’s convenience.

                                                                  Respectfully submitted,

                                                                  /s/ John F. Baughman

                                                                  John F. Baughman

                                                                  Counsel for Citibank, N.A.

cc: All counsel of Record (Via ECF)




                  The Law Offices of John F. Baughman, PLLC practices in conjunction with JFB Legal, PLLC
